DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is direct to an invention that is independent or distinct from the invention originally claimed for the following reasons: the amended claim 13 includes a patentably distinct feature of claim 12 which was withdrawn from consideration based on a restriction requirement that was elected without traverse on 4/22/2019. It is noted that claim 13 would have been grouped along with claim 12 for restriction purposes separate from claims 1-11.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0060884) in view of Naumovski (US 2003/0052527) and Gasquet et al (US 2004/0190294)
Patel shows the method claimed for a power cable including a cable core (1) having an electrical conductor (2), an insulating layer arranged axially and radially outside of the electrical conductor, a metallic sheet (4) radially around the cable core for forming a water barrier layer, the metallic sheet that is a copper-nickel alloy where the edges of the metallic sheet is welded (para [0063]), and Patel further shows that the copper-nickel alloy includes 20% to 40% of Ni and the remainder being copper which would be 60% to 80% (para [0035]) overlapping the claimed copper-nickel alloy composition and that the metallic sheet has a thickness of .3 mm to 5 mm which overlaps with the claimed metallic sheet thickness. But, Patel does not explicitly show  the welding that is performed by autogenous laser beam welding. 
Naumovski shows it is well known in the art to perform welding using an autogenous welding technique including a laser beam welding. Also, see Abstract; and para [0008] and [0014].
Gasquet also shows an autogenous welding using a laser welding wherein Gasquet further showing applying the autogenous welding for welding an element that includes copper and nickel. Also, see para [0054]. 
In view of Naumovski and Gasquet, it would have been obvious to one of ordinary skill in the art to adapt Patel with an autogenous welding technique as a suitable and well known welding technique without using a filler or additive material in a simplified welding technique that can effectively perform welding of the adjoining elements including the edges of the metallic sheet in Patel to adequately and sufficiently form a water blocking barrier and protect the cable or its components thereof from any water/liquid leakage there through.   
With respect to claims 6-7, Patel shows the copper-nickel alloy including 20% to 40% of Ni and the remainder being copper which would be 60% to 80% (para [0035]) wherein such composition overlaps the claimed copper-nickel alloy composition.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Naumovski and Gasquet  as applied to claims 1, 6 and 7 above, and further in view of Erlandson et al (US 4,223,196) or Melville (US 4,857,697). 
Patel in view of Naumovski and Gasquet shows the method claimed except for a forming process whereby the diameter of the water barrier layer is reduced. 
Earlandson shows it is known form a tubular element whose edges are overlapped for welding wherein a forming process including guides (7, 8) is used for reducing a diameter of the tubular element 
Melville shows it is known to form a tubular element whose edges are overlapped for welding wherein a forming process such as a lap joint is used for reducing a diameter of the tubular element. 
In view of Erlandson or Melville, it would have been obvious to one of ordinary skill in the art to adapt Patel, as modified by Naumovski and Gasquet, with a forming process that is known to form a tubular element wherein a diameter of the water barrier layer is reduced to ensure that a water tight barrier on the cable core is predictably achieved.
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
The applicant argues the applied art Patel, Gasquet and Naumovski does not disclose how the fatigue life of a cable sheathing can be improved by combining copper-nickel alloy and autogenous laser welding as claimed. It is noted the claimed invention is silent with respect to the fatigue life of a cable, but even if there is no such claim recitation, it is noted that Patel teaches how a fatigue life of a cable is improved with its disclosure of the  metal sheet having the claimed composition as claimed (also, see para 0033). Thus, the applicant’s argument is not deemed persuasive. 
With respect to Naumovski, the applicant argues that Naumovski is discloses for autogenous welding is related to reduce weld spatter from the MIG consumer electrode. It is noted that Naumovski is applied to show that a welding technique including an autogenous laser welding is known in the art of welding technique wherein such teaching along with the Gasquet reference which also teaches for the autogenous laser welding allows one of ordinary skill in the art to adapt such welding technique in Patel as the welding is performed without using a filler or additive material in a simplified welding technique as stated in the ground of rejection. 
The applicant further argues that Gasquet appears to teach the use of a Ni material with a copper matrix that is substantially different from a two layer structure as suggested by Gasquet. It is noted that Gasquet shows a two layer structure that shows a copper plate (3) with a nickel coating wherein such structure is used in welding process that includes an autogenous welding (also see para 0054). As the autogenous laser welding technique is well known in the art, the combination of the teachings of Naumovski and Gasquet, which are in the same field of endeavor of a welding art, that uses or applies a known technique that yields the predictable result is deemed proper for the combination of the art as stated in the ground of rejection.     
Thus, the applicant’s arguments are not deemed persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761